Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 1 of 37 Pageid#: 3258




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ABINGDON DIVISION


  GREGORY WARREN KELLY,                            )
                                                   )
                     Plaintiff,                    )       Case No. 1:19CV00032
                                                   )
  v.                                               )      OPINION AND ORDER
                                                   )
  TOWN OF ABINGDON, VIRGINIA,                      )        JUDGE JAMES P. JONES
                                                   )
                     Defendant.                    )

        Monica L. Mroz, STRELKA EMPLOYMENT LAW, Roanoke, Virginia, for
  Plaintiff; Cameron S. Bell and Ramesh Murthy, PENN, STUART & ESKRIDGE,
  Abingdon, Virginia, for Defendant.

        In this employment-related civil case asserting claims under the Americans

  with Disabilities Act (“ADA”) along with a state law breach of contract claim, the

  defendant has moved for summary judgment. For the reasons that follow, I will

  grant the motion as to the ADA claims but will deny the motion as to the breach of

  contract claim.

                                            I.

        The following facts are taken from the summary judgment record and, where

  disputed, are stated in the light most favorable to the plaintiff as nonmovant.

        Plaintiff Gregory Kelly became the Town Attorney for the Town of

  Abingdon (“Town”) in 2005. He was appointed Town Manager in September
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 2 of 37 Pageid#: 3259




  2006. Town Council meeting minutes from that month summarize the terms of his

  employment as follows:

        I.    Compensation

              a.    $100,000 base salary with standard Town employee
                    benefits. Salary to be reviewed at least yearly upon the
                    adoption of each year’s annual budget.
              b.    $3,100.00 (or such amount representative of the annual
                    cost of health insurance) to be paid into an ICMA, VRS
                    or equivalent retirement plan as designated by the Town
                    Manager on November 1, 2006 and each fiscal year
                    thereafter.
              c.    The guarantee to return to the position of Town Attorney
                    should serving in the capacity of Town Manager not be
                    successful.
              d.    Nine (9) Months severance pay at the current amount of
                    the Town Manager’s salary and benefits at the time of
                    departure if serving in the capacity of Town Manager is
                    not successful and the position of Town Attorney is not
                    available.

        II.   Education Expenses

              a. The Town will pay all educational and incidental expenses
                 in the pursuit of a Master’s Degree in Public Administration
                 or related field.
              b. The cost of all annual Continuing Legal Education and
                 incidental expenses required by the Virginia State Bar to
                 remain actively licensed to practice law in Virginia.
              c. All membership fees, conference costs and incidental
                 expenses for LGA, IMLA, ICMA and VML.

  Mem/ Supp. Mot. Summ. J. Ex. 1, Kelly Dep. Ex. W, ECF No. 63-1.

        In his deposition, Kelly discussed how he had negotiated the terms of his

  employment with the Town Council at the time. Kelly requested that he be entitled


                                        -2-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 3 of 37 Pageid#: 3260




  to a severance payment equaling two years of his salary and benefits, and the Town

  Council countered by offering three months of severance pay. Some back and

  forth ensued, and the parties settled on a severance payment equal to nine months

  of Kelly’s salary plus benefits. Regarding the “not successful” term stated in the

  meeting minutes, Kelly testified:

        Basically, it was my understanding, and I think council’s
        understanding, that if something didn’t work out between either party
        that required me to walk away or for them to get rid of me, it would
        be deemed unsuccessful, and I would be entitled to nine months
        severance at the rate that I was earning at that time, not at the
        $100,000 rate.
  Pl.’s Br. Opp’n Mot. Summ. J. Ex. 1, Kelly Dep. 20, ECF No. 72-1. Kelly testified

  that the minutes were simply a summary of the parties’ agreement and that the

  terms were later memorialized in a separate formal employment contract.

        The signed final employment contract has either been lost or never existed.

  It was not produced in discovery, and no witness other than Kelly claims to have

  seen it. The mayor at the time who would have signed it on behalf of the Town is

  in declining health and was not deposed.

        Kelly produced a draft employment contract that he says he prepared at the

  request of Vice Mayor Ed Morgan following the September 2006 Town Council

  meeting where the parties agreed on the terms of Kelly’s employment. Kelly

  testified that the draft “reflects all the details of what the agreement between me

  and the town was upon being hired.” Id. at 23. Kelly stated that Morgan gave him

                                         -3-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 4 of 37 Pageid#: 3261




  handwritten notes summarizing the terms discussed and instructed him to “‘[g]o

  prepare contract and have a copy of the notes and contract put with the minutes of

  the town council.’” Id. “Ed wrote large notes on small pieces of paper, and those

  notes were placed with . . . the signed document, and was directed to be put in the

  vault where all the town contracts were to be kept and also with the minutes.

  That’s one thing that Ed made sure was that he wanted a copy of this to be put with

  the minute book.” Id. at 24. Kelly testified that he and the mayor at the time, Lois

  Humphreys, both signed the contract, and Humphreys was to place it with the

  minutes in the vault.

         The draft Kelly produced had been located in a file folder in his garage that

  also contained his resume and other materials from when he applied for the Town

  Manager job.      At various points, Kelly and several Town Council members

  searched for the signed contract in the Town vault, but it was never found. The

  evidence suggests that access to the vault was not tightly controlled and many

  people could have gained access over the years.

         Regarding the length of time for which the employment contract would be in

  effect, Kelly testified:

               It was my understanding that it was perpetual as long as I was
         town manager, and upon me leaving, it would be enforced by either
         party. If they choose they didn’t want me around, they could simply
         pay me or put me back in the position of town attorney if it was still
         available. Likewise, I had that right as well, to walk away, take the
         severance, or go back to the town attorney position, if it was available.
                                           -4-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 5 of 37 Pageid#: 3262




  Id. at 29–30. Kelly stated that it was his understanding that even if he voluntarily

  retired from his role as Town Manager, he would still be entitled to the severance

  payment. He referenced a situation in the neighboring City of Bristol, Virginia,

  where an outgoing City Manager had received a severance payment equal to two

  years’ salary and benefits upon his retirement, which had occurred not long before

  Kelly’s appointment as Town Manager. That situation had garnered negative press

  attention, so the Town Council did not want to grant Kelly such a large “golden

  parachute” severance package. Id. at 33–34. As a result, the parties agreed on the

  smaller amount of nine months’ salary and benefits. According to Kelly, the

  availability of the severance payment was the same, however: he would be entitled

  to it when his employment ended, regardless of the reason or manner in which it

  ended. Kelly stated that the severance payment was intended to account for the

  time it would take him to secure legal, managerial, or other employment following

  his departure from the Town.

        Kelly testified that he had intended to work for the Town of Abingdon for

  the remainder of his career. In his view, the fact that his working conditions forced

  him to leave his employment rendered his service as Town Manager “not

  successful” as stated in the meeting minutes. The position of Town Attorney was

  not available at the time Kelly’s employment as Town Manager ended.




                                          -5-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 6 of 37 Pageid#: 3263




          The draft agreement that Kelly produced does not include the phrase “not

  successful” or anything similar. Instead, it states that should Kelly “cease to be

  employed by the Town of Abingdon, Virginia, regardless of reason (i.e.

  resignation, termination, or retirement, etc.), he shall be entitled to nine (9) months

  of severance pay at the rate of his salary at the time of ceasing employment.” Pl.’s

  Br. Opp’n Mot. Summ. J. Ex. 12, Employment Contract 3, ECF No. 72-12. The

  draft agreement also states that “a copy of the adopted minutes of the Council

  meeting” reflecting Kelly’s appointment as Town Manager “shall be attached to

  this employment contract and be incorporated herein by said reference.” Id. The

  draft contract states that its terms are “perpetual in nature” but can be modified by

  mutual written agreement. Id. The draft contract further states, “Should either

  party breach this agreement, the non-breaching party shall be entitled to recover

  from the breaching party all costs and reasonable attorney’s fees associated with

  the enforcement of this agreement.” Id.

          The draft contract that Kelly produced was printed on lined legal bond

  paper. He testified that when he was hired as Town Attorney, he used that paper

  for any legal documents he was preparing for the Town. The Town stopped using

  legal bond paper around the time Deborah Icenhour became Town Attorney in

  2006.




                                            -6-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 7 of 37 Pageid#: 3264




        Kelly testified that Town Council member Cathy Lowe periodically made

  statements to the effect that if Kelly left, the Town would have to pay him nine

  months’ salary as severance pay. Kelly says she made these statements 10 to 20

  times, including on the day that he tendered his resignation. He testified that

  Council member Rick Humphreys made similar statements.

        Kelly served as Town Manager for approximately 12 years. Following his

  departure, the Town paid Kelly for his accrued leave time but did not issue him

  any severance payment.

        Kelly was diagnosed with anxiety at least as early as 2014 and with high

  blood pressure at least as early as 2016. Several employees witnessed visible

  symptoms of his high blood pressure, including profuse sweating and a red face.

  Former Council members expressed concern for his health and told him to go

  home when he was not feeling well.

        Beginning in 2014 or 2015, local controversy arose regarding a proposed

  commercial development known as the Meadows.          In 2016, two new Town

  Council members were elected: Cindy Patterson and Wayne Craig. Patterson and

  Craig were both members of a group called Friends of Abingdon (“FOA”), which

  was formed to oppose the Meadows project. Patterson ran on an open-government

  and anti-development platform. Craig publicly objected to aspects of how the

  Meadows project had been handled.       They joined Council members Lowe,


                                        -7-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 8 of 37 Pageid#: 3265




  Humphreys, and Bob Howard to comprise the Town Council from July 1, 2016

  through June 30, 2018.

        Leading up to the 2016 election and continuing through the 2018 election,

  the atmosphere at the Town was politically charged and at times contentious.

  There was a great deal of in-fighting among Council members. This environment

  and Council members’ unprofessional behavior led Kelly to file a series of charges

  of discrimination and retaliation with the U.S. Equal Employment Opportunity

  Commission (“EEOC”). He filed his first charge in September 2017, a second

  charge in December 2017, and a final charge in July 2018, following his

  resignation.

        Several employees testified that Kelly was under a lot of stress and pressure

  from Council members between 2016 and 2018. Kelly talked about his blood

  pressure and anxiety in the presence of colleagues. Council members’ conduct

  exacerbated Kelly’s health conditions. It was obvious that his blood pressure was

  quite high. In addition to his red face and sweating, Kelly openly took medication

  for headaches and sometimes had trouble communicating and articulating his

  thoughts.

        At multiple unspecified times, Kelly told each Council member that he was

  experiencing extreme anxiety and high blood pressure. Council members would

  follow Kelly back to his office after contentious meetings and criticize him,


                                         -8-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 9 of 37 Pageid#: 3266




  causing additional stress. Kelly would tell them about his conditions and that he

  needed to go home or take a break. Sometimes he would interrupt a meeting and

  walk out. Lowe had previously observed former Vice Mayor Morgan excuse Kelly

  from meetings due to his health conditions. When Kelly told Lowe about his

  conditions, she dismissed his concerns.

        In the 2016–2018 time period, on unspecified dates, Council members failed

  to respect Kelly’s boundaries, interrupted his breaks and vacations, and ridiculed

  him for taking walks and breaks. Kelly would sometimes lie down at work to try

  to calm down and reduce his blood pressure. He would go for walks for the same

  reason. Lowe, who was the Mayor at the time, never told Kelly that he could not

  take breaks or take vacation, although she did say that either Kelly or Assistant

  Town Manager Cecille Rosenbaum needed to be available at all times and they

  could not both take vacations at the same time. On one occasion, Kelly was on

  vacation in Miami and had to fly back to Roanoke, Virginia, to meet with Council

  members regarding legal matters for a period of about 12 hours. Kelly also

  testified that Council members frequently called him while he was on vacation or

  at conferences, despite his request that they give him space when he was away

  from Town Hall.

        Council members criticized Kelly for not being in the office enough. Craig

  saw Kelly walking in town and told him he looked like a “‘streetwalker.’” Kelly


                                            -9-
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 10 of 37 Pageid#: 3267




  Dep. 68, ECF No. 72-1.         Kelly could not identify the dates on which these

  comments were made, but he testified that they occurred after he filed his first

  EEOC charge in September 2017. Humphreys, Patterson, and Lowe also made

  critical comments about Kelly walking and stated that he should be in his office

  conducting business instead.

        In the fall of 2017, Lowe violated Kelly’s privacy by looking through his

  Apple watch and his cell phone. It is unclear whether this happened before or after

  Kelly filed his first EEOC charge. He believes she also surreptitiously gained

  access to his computer in June 2017. He suspected she was searching private

  messages and deleting certain information, but he cannot be sure. Humphreys

  once took Kelly’s iPad home with him following a Council meeting and locked

  access to it due to too many failed password attempts. Other Town employees also

  believed their communications were being monitored through review of emails as

  well as security cameras.

        Kelly testified that Lowe, Craig, and Humphreys repeatedly threatened him

  with termination, 50 or more times, on a near-daily basis. They would ask him

  frequently if he had found a new job yet. He believes that this happened both

  before and after he filed his first EEOC charge. Lowe’s threats and other conduct

  toward Kelly initially decreased after he filed his EEOC charges –– one witness

  testified that Lowe was being cautious in her communications due to the charges


                                          - 10 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 11 of 37 Pageid#: 3268




  — but her behavior escalated later after Rosenbaum’s employment ended in

  February 2018. Kelly stated that the threats of termination became more frequent

  after he filed his EEOC charges, although he could not point to specific dates or

  documented incidents.

        Humphreys threatened to fire one of Kelly’s direct reports even though

  Kelly alone was supposed to have the power to terminate employees in the

  Council-Manager form of government. Humphreys said that he would fire Kelly if

  Kelly did not fire the employee. Lowe and Humphreys also pressured Kelly to

  terminate the police chief because of a supposed unauthorized write-in campaign

  for Town Council, which they thought had cost another Council member her seat.

  Lowe pressured Kelly to hire or reinstate certain people or put them in certain

  positions and threatened termination if he did not comply. Lowe would raise her

  voice and invade Kelly’s personal space, getting very close to him and pointing a

  finger in his face. In April 2017, Craig told Kelly that he needed to befriend the

  President of FOA because that was who would call the shots about who would be

  terminated.

        Kelly frequently received profane, angry phone calls and text messages in

  the middle of the night from Humphreys regarding train whistles and noise from

  trash dumpsters being emptied. Humphreys owned a bed and breakfast and was

  concerned about how these things would affect his business.


                                        - 11 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 12 of 37 Pageid#: 3269




        Lowe would contradict and undermine Kelly, telling him he was wrong and

  then telling others that everything he was saying was wrong. She told Kelly she

  would not be managed by the Town Manager and that it was her mission to

  question everything the Town Manager said. Id. at 146. Patterson and Craig

  behaved disrespectfully and uncivilly during Town Council meetings. Patterson

  was actively working against Kelly, according to Howard, and FOA was flooding

  the Town with Freedom of Information Act requests.

        Council members would try to put Kelly on the spot at Council meetings,

  asking him questions he was unprepared to answer, and then publicly imply that he

  was causing a delay on the issue. They would try to get him to pick sides on

  contentious issues and would ask his opinion and then do the opposite of what he

  advised them to do.     Council members would try to cause division among

  appointees and employees “for their own purposes.” Pl.’s Br. Opp’n Mot. Summ.

  J. Ex. 9, Bailey Dep. 57, ECF No. 72-9. Lowe told Rosenbaum she needed to get

  out of Kelly’s shadow while also telling Kelly to get control of Rosenbaum.

  Humphreys, Patterson, and Craig circumvented Kelly and went directly to

  department heads and Town employees and asked them to do things.

        Humphreys regularly used profanity with Town employees. Craig called

  various people “‘assholes,’” including Kelly. Kelly Dep. 195–96, ECF No. 72-1.

  Humphreys denigrated employees, yelled at them, and told them they did not know


                                        - 12 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 13 of 37 Pageid#: 3270




  how to do their jobs. Humphreys publicly demeaned the Director of Public Works,

  who resigned his position. He was later re-hired by a subsequent Council. In

  January 2018, Humphreys yelled at and used profanity toward employee Jason

  Boswell regarding a Historic Preservation Review Board issue involving a roof

  renovation. The Town lost five key employees from 2016 to 2018. Employees

  complained to Kelly about the Council members, and Kelly felt powerless to do

  anything because of how the Council members were treating him.

        In the spring of 2018, Lowe and Craig had Human Resources Director Stacy

  Reichler open a bank safety deposit box to store the personnel files of Kelly,

  Icenhour, and Rosenbaum,1 the three Town Council appointees. Reichler said this

  was highly unusual based on her training.

        When he began his employment with the Town, Kelly negotiated for the

  creation of a computer network drive on which he could store files from his law

  practice and personal files, to which only he would have access. At some point

  during a server migration in or around 2016, the drive ceased to be maintained.

  Information Technology Director Floyd Bailey at times provided a backup of the

  drive at Kelly’s request, and one was provided to Kelly recently, although it may

  only have contained the files as they existed around 2006. The old server has been

  recycled, and files can no longer be retrieved from it. In interrogatory responses,


        1
            Icenhour and Rosenbaum had also filed EEOC charges.
                                          - 13 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 14 of 37 Pageid#: 3271




  the Town said that any files previously assigned to Kelly were reassigned to

  successor Town Managers by Bailey. Kelly speculates that the Town intentionally

  destroyed the documents that were saved on the legal drive, which may have

  included a copy of his employment contract, but he has presented no evidence of

  this.    In the course of this litigation, the Town offered to provide personal

  documents that were stored on the hard drive of Kelly’s old work computer if

  Kelly submitted a supplemental request for documents, but no supplemental

  request was submitted.

           News of Kelly’s second EEOC charge appeared in a local newspaper. The

  Town’s insurer had received a call from a reporter, who had confirmed the

  existence of the charge. It is unclear who leaked the information about the charge

  to the paper. Lowe and the other Council members learned of the leak but did not

  investigate or take action regarding this disclosure of confidential personnel

  information.

           The proposed budget for the 2018-19 fiscal year did not include a raise for

  Kelly.     While Kelly remained employed through the budget process, he had

  announced his resignation before the budget was adopted. The appointees had not

  received pay increases in the 2017-18 fiscal year either. The budget for that year,

  however, was adopted in May 2017 and went into effect in July 2017, before Kelly

  filed his first EEOC charge.


                                           - 14 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 15 of 37 Pageid#: 3272




        Several witnesses testified that Council members stopped communicating

  with Kelly after he filed his EEOC charges. This may have been due to a letter

  from Kelly’s attorney to the Town Council members instructing them not to

  discuss Kelly’s claims with him, investigate the claims, or attempt to reach a

  resolution with him. There is no evidence that the Town Council sought to

  communicate with Kelly’s attorney about Kelly’s claims, either directly or through

  the Town’s legal counsel.

        Kelly talked to Human Resources Director Reichler about his treatment by

  Council members. He told her that he was expected to be on call at all times, and

  Council members were not respecting boundaries around down time. Reichler

  advised Kelly to set expectations and parameters around his communications with

  Council members, and she told him he was entitled to have a healthy work-life

  balance. Reichler did not report Kelly’s complaints to Council members.

        After Kelly filed his first EEOC charge, Reichler advised Lowe that Kelly

  needed to be given some down time away from the office and have his boundaries

  respected. Lowe responded, “That’s ridiculous.” Pl.’s Br. Opp’n Mot. Summ. J.

  Ex. 6, Reichler Dep. 55, ECF No. 72-6. After Kelly filed his EEOC charges, Lowe

  became very aggressive toward him, did not share important information with him,

  and frequently visited his office. Profane messages from Council members and




                                        - 15 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 16 of 37 Pageid#: 3273




  disrespectful behavior purportedly increased after Kelly filed his EEOC charges,

  although there are few details in the record to support this contention.

        Between 2016 and 2018, Kelly experienced panic attacks and an

  exacerbation of his health conditions. He was prescribed medications for his blood

  pressure and anxiety. He was also prescribed medication to help him sleep. His

  physician ultimately recommended that he leave his job to protect his health. His

  need for these medications lessened after he left his employment with the Town.

        Kelly filed his first charge of discrimination with the EEOC on September

  13, 2017. He checked the boxes on the form for both disability discrimination and

  retaliation. The details he wrote on the form, however, do not mention retaliation

  or a request for accommodations. The September 7 charge states, in relevant part:

              Mr. Kelly suffers a disability, to-wit, anxiety and depression.
        These conditions have been exacerbated due to the often
        unprofessional and occasionally outrageous actions of several of Mr.
        Kelly’s supervisors, the Town Council of Abingdon and the Mayor of
        Abingdon. Due to political in-fighting among Council members, Mr.
        Kelly’s disabilities have affected daily life activities. Mr. Kelly works
        day-to-day in a severe and pervasive hostile working environment.
        Despite performing his job exceptionally well, he has been threatened
        with termination. . . . Mr. Kelly has been subjected to insults,
        invasions of privacy, disclosure of confidential information, and
        profane and obscene messages from Town leadership.

              Mr. Kelly has been threatened and mocked by Abingdon
        leadership due to his disability and is concerned for his livelihood.
        Upon information and belief, Abingdon leadership has defamed him
        to community groups. Abingdon leadership has discussed and
        disseminated confidential personnel information to third parties, the


                                          - 16 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 17 of 37 Pageid#: 3274




        public and representatives of the media. Abingdon leadership has at
        times, operated with disregard to local ordinances.
  Kelly Dep. Ex. B, ECF No. 63-1. A Notice of Suit Rights regarding this charge

  was mailed to Kelly’s counsel on December 12, 2017. Kelly did not file suit

  within the required 90 days.

        Kelly filed his second charge on December 21, 2017. Here, he repeated

  some of the statements in his first charge and added the following:

              Mr. Kelly has continued to suffer from . . . retaliatory [sic]
        towards his disability and for filing a Charge of Discrimination on
        September 13, 2017. . . .

               Mr. Kelly was informed by the Director of Human Resources
        for the Town of Abingdon that the Mayor of Abingdon held an in-
        person meeting with her on October 5, 2017. The Mayor inquired
        whether Mr. Kelly could be terminated and/or not reappointed to his
        position. The Mayor expressly stated that her desire was for the
        “EEOC Charge to go away.”

               Further, while my co-worker Cecille Rosenbaum, who has also
        filed a charge of discrimination with the EEOC, left town for a bit, the
        Mayor and Vice-Mayor met with me to tell me I needed to get Ms.
        Rosenbaum “under control” or they would terminate me. Ms.
        Rosenbaum has done nothing against office practice or policy to
        warrant any threat of termination. For that matter, neither have I.
               The Mayor has further directed Mr. Kelly to install a personal
        friend in the Community Development Coordinator position or risk
        termination. In addition, the Mayor and Vice Mayor continually
        contact the Directors of Parks and Planning and Code Enforcement,
        direct reports to Mr. Kelly. Upon information and belief, the Mayor
        and Vice Mayor circumvent Mr. Kelly due to filing a Charge of
        Discrimination and/or because of his disability.




                                         - 17 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 18 of 37 Pageid#: 3275




  Kelly Dep. Ex. C, ECF No. 63-1. A Notice of Suit Rights regarding this charge

  was mailed to Kelly’s counsel on January 28, 2018. Kelly again did not file suit

  within 90 days.

        Kelly filed his third and final EEOC charge on July 10, 2018. In this charge,

  he referenced for the first time a request for accommodations. This third charge

  repeated many of the statements in the prior charges and added the following:

        Despite performing his job exceptionally well, he was continuously
        threatened with termination if he did not do as certain council
        members directed despite being bound by law and a strict code of
        local government ethics to implement only the policies enacted by the
        collective majority of the council. . . . Mr. Kelly . . . has been publicly
        ridiculed and defamed on several occasions. Mr. Kelly’s health issues
        became threatening enough for his physician to inform him that he
        should request accommodations or remove himself from his working
        environment in order to protect himself from worsening and depleting
        health.

               Mr. Kelly has continued to suffer from discriminatory animus
        towards his disabilities and retaliation due to his disabilities and for
        filing Charges of Discrimination. . . .
                On January 10, 2018, Mr. Kelly requested several reasonable
        accommodations for his disabilities. The Town refused to engage in
        the interactive process in any meaningful way in order to find
        accommodations to Mr. Kelly’s disabilities. Mr. Kelly only received
        a token communication from the Town’s legal counsel several months
        later, in or about April of 2018, stating that the Town would engage in
        the interactive process. When Mr. Kelly attempted to further
        communicate with the Town concerning the interactive process, he
        did not receive further reply from the Town or the Town’s legal
        counsel.

               On or about May 7, 2018, due to the severe and pervasive
        hostile work environment targeting individuals with disabilities, Mr.

                                           - 18 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 19 of 37 Pageid#: 3276




        Kelly had no alternative but to resign his employment. Mr. Kelly
        attempted to work in an untenable work environment. However,
        because of the abusive nature of that work environment, Mr. Kelly
        suffered a constructive discharge.

  Kelly Dep. Ex. D, ECF No. 63-1. Kelly timely filed suit after receiving the Notice

  of Suit Rights letter pertaining to this charge.        While the charge mentions

  accommodations, it refers only to a letter from his counsel to the Town that I

  previously ruled did not to contain requests for disability-related accommodations.

  Kelly v. Town of Abingdon, 437 F. Supp. 3d 517, 522, 528 (W.D. Va. 2020). The

  charge does not mention a request for short breaks, walks, or any other kind of

  accommodation.

        Kelly had begun searching for another job in November 2017. He was

  offered and accepted a position with his current employer on April 4, 2018. He

  submitted his resignation letter on April 18, 2018, but his resignation was not

  effective until May 7, 2018, following the annual budget process. In other words,

  he did not actually leave his employment with the Town for more than a month

  after he accepted another job. Kelly testified that he felt ethically obligated to stay

  through the budget process because no one else knew how to do it. Kelly’s

  resignation letter was cordial and did not raise any complaints or suggest that he

  considered himself to be constructively discharged.

        Lowe, Humphreys, and Howard announced in the spring of 2018 that they

  would not be seeking reelection that year. While Craig and Patterson would

                                           - 19 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 20 of 37 Pageid#: 3277




  remain on Council until mid-2020, Kelly knew when he resigned that three new

  Council members would take office on July 1, 2018.

        On this record, the Town seeks summary judgment on all three of Kelly’s

  remaining claims.2 The motion has been fully briefed and orally argued.

                                            II.

                             A. Summary Judgment Standard.

        Summary judgment is warranted “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a). A fact is material if its existence or non-

  existence could result in a different jury verdict. JKC Holding Co. v. Wash. Sports

  Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001). When ruling on a summary

  judgment motion, the court should consider the parties’ pleadings, depositions,

  answers to interrogatories, admissions on file, and affidavits. Celotex Corp. v.

  Catrett ex rel. Catrett, 477 U.S. 317, 322 (1986). “[T]he nonmoving party must

  rely on more than conclusory allegations, mere speculation, the building of one

  inference upon another, or the mere existence of a scintilla of evidence.” Johnson

  v. United Parcel Serv., Inc., 839 F. App’x 781, 783 (4th Cir. 2021) (unpublished)


        2
           Other claims contained in the Amended Complaint, Count I (ADA
  Discrimination) and Count IV (ADA Interference), were previously rejected by the court,
  leaving only Count II (ADA Retaliation), Count III (ADA Accommodation), and Count
  V (Breach of Contract). Kelly v. Town of Abingdon, No. 1:19CV00032, 2020 WL
  2553614, at *8 (W.D. Va. May 20, 2020).
                                           - 20 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 21 of 37 Pageid#: 3278




  (quoting Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d

  532, 540 (4th Cir. 2015)).

         “[C]ourts may not resolve genuine disputes of fact in favor of the party

  seeking summary judgment.”         Tolan v. Cotton, 572 U.S. 650, 656 (2014).

  “Summary judgment cannot be granted merely because the court believes that the

  movant will prevail if the action is tried on the merits.” Jacobs v. N.C. Admin.

  Office of the Cts., 780 F.3d 562, 568 (4th Cir. 2015) (quoting 10A Charles Alan

  Wright & Arthur R. Miller, Federal Practice and Procedure § 2728 (3d ed. 1998)).

  The court may not assess credibility on a motion for summary judgment. Id. at

  569.

         Summary judgment is not a disfavored procedural shortcut, but an important

  mechanism for weeding out claims and defenses that have no factual basis.

  Celotex Corp., 477 U.S. at 327. It is the affirmative obligation of the trial judge to

  prevent factually unsupported claims and defenses from proceeding to trial.

  Drewitt v. Pratt, 999 F.2d 774, 778–79 (4th Cir. 1993).

                               B. ADA Retaliation Claim.

         “A plaintiff may demonstrate retaliation though either direct evidence of

  retaliation or through the McDonnell Douglas [Corp. v. Green, 411 U.S. 792, 802–

  05 (1973),] pretext framework.” Johnson, 839 F. App’x at 783 (citing Laing v.

  Fed. Express Corp., 703 F.3d 713, 717 (4th Cir. 2013)). Here, Kelly has produced


                                          - 21 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 22 of 37 Pageid#: 3279




  no direct evidence of retaliation,3 so we proceed through the familiar McDonnell

  Douglas burden-shifting framework.

        To establish a claim of retaliation under the ADA, a plaintiff must show that

  “(1) he engaged in protected conduct, (2) he suffered an adverse action, and (3) a

  causal link exists between the protected conduct and the adverse action.” Reynolds

  v. Am. Nat’l Red Cross, 701 F.3d 143, 154 (4th Cir. 2012). The first element is not

  contested here; filing a charge of discrimination with the EEOC is protected

  conduct under the ADA.

        As for the second element, in the retaliation context, “a plaintiff must show

  that a reasonable employee would have found the challenged action materially

  adverse,” meaning it could have “dissuaded a reasonable worker from making or

  supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. v. White,

  548 U.S. 53, 68 (2006) (internal quotation marks and citation omitted). “[I]t is


        3
          Rosenbaum testified that after the appointees filed their EEOC charges, Lowe
  asked Reichler “how could she get rid of us.” Pl.’s Br. Opp’n Mot. Summ. J. Ex. 8,
  Rosenbaum Dep. 75, ECF No. 72-8. Kelly similarly testified that Reichler told him,
  “The mayor just came to see me and inquired in terms of whether or not they could
  terminate you and make these charges go away.” Id. at Ex. 1, Kelly Dep. 194, ECF No.
  72-1. This is inadmissible hearsay that I cannot consider in deciding the Motion for
  Summary Judgment. Reichler herself did not so testify. “Only evidence that would be
  admissible at trial may be considered for summary judgment purposes.” Hunter v. Prince
  George’s Cnty., 36 F. App’x 103, 106 (4th Cir. 2002) (unpublished). “[H]earsay
  evidence, which is inadmissible at trial, cannot be considered on a motion for summary
  judgment.” Md. Highways Contractors Ass’n v. Maryland, 933 F.2d 1246, 1251 (4th Cir.
  1991). The burden is on the proponent of summary judgment material to show its
  admissibility. Fed. R. Civ. P. 56(c)(1)(B) advisory committee’s note to 2010 amendment.
  With respect to these statements, Kelly has not met that burden.
                                           - 22 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 23 of 37 Pageid#: 3280




  important to separate significant from trivial harms,” as federal employment laws

  do not create “a general civility code for the American workplace.” Id. (internal

  quotation marks and citation omitted).           “[N]ormally petty slights, minor

  annoyances, and simple lack of good manners will not” deter a reasonable worker

  from engaging in protected activity. Id.

        Kelly claims that one of the adverse actions he suffered was a constructive

  discharge. “The constructive-discharge doctrine contemplates a situation in which

  an employer discriminates against an employee to the point such that his working

  conditions become so intolerable that a reasonable person in the employee’s

  position would have felt compelled to resign.” Green v. Brennan, 136 S. Ct. 1769,

  1776 (2016) (internal quotation marks and citation omitted). In such a situation,

  the law will treat the employee’s resignation as a discharge. Id. at 1776–77.

        “In assessing intolerability, the frequency of the conditions at issue is

  important.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). “[W]hen

  the conduct is isolated or infrequent, it is less likely to establish the requisite

  intolerability.” Id. But “[t]he more continuous the conduct, the more likely it will

  establish the required intolerability.” Id. “Further, difficult or unpleasant working

  conditions, without more, are not so intolerable as to compel a reasonable person to

  resign.” Id. The question is not whether resigning was the plaintiff’s wisest or

  best choice under the circumstances, but rather whether a reasonable person in the


                                          - 23 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 24 of 37 Pageid#: 3281




  plaintiff’s position “would have had no choice but to resign.” Perkins v. Int’l

  Paper Co., 936 F.3d 196, 212 (4th Cir. 2019) (internal quotation marks and

  citation omitted).   This standard is higher than the severity or pervasiveness

  required to prove a hostile environment harassment claim. Id.

        An ADA retaliation claim requires “but for” causation. United States ex rel.

  Cody v. ManTech Int’l, Corp., 746 F. App’x 166, 177 (4th Cir. 2018)

  (unpublished) (citing Gentry v. E.W. Partners Club Mgmt. Co., 816 F.3d 228, 235–

  36 (4th Cir. 2016)). There are two ways to establish the causation element of a

  retaliation claim.   “First, a plaintiff may establish that the adverse act bears

  sufficient temporal proximity to the protected activity.” Johnson, 839 F. App’x at

  784. “Second, a plaintiff may establish the existence of other facts that alone, or in

  addition to temporal proximity, suggests that the adverse employment action

  occurred because of the protected activity.” Id. “To avoid summary judgment, the

  plaintiff must produce direct evidence of a stated purpose to discriminate and/or

  indirect evidence of sufficient probative force to reflect a genuine issue of material

  fact.” Jacobs, 780 F.3d at 577 (citations omitted). “What is required is evidence

  of conduct or statements that both reflect directly the alleged discriminatory

  attitude and that bear directly on the contested employment decision.” Id. at 577–

  78 (citations omitted).




                                          - 24 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 25 of 37 Pageid#: 3282




        “Where timing is the only basis for a claim of retaliation, and gradual

  adverse job actions began well before the plaintiff had ever engaged in any

  protected activity, an inference of retaliation does not arise.” Francis v. Booz,

  Allen & Hamilton, Inc., 452 F.3d 299, 309 (4th Cir. 2006) (citation omitted).

  “[W]hen animus already exists between the plaintiff and his employer prior to the

  protected activity at issue, the plaintiff needs to be able to show that his protected

  conduct ‘changed’ the ‘status quo’ in some fashion.” ManTech Int’l, 746 F. App’x

  at 181 (quoting Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 349 (4th Cir.

  2014)).

        Claims raised in an EEOC charge are time-barred if not asserted in a federal

  lawsuit within 90 days of receiving a Notice of Right to Sue letter for the charge.

  42 U.S.C. § 2000e-5(f)(1). A number of courts have held that when a plaintiff has

  filed a series of EEOC charges but has not filed suit within 90 days of dismissal of

  the earlier-filed charges, the notice of dismissal of the final charge does not serve

  to revive time-barred claims raised in the earlier charges. See, e.g., Wade v.

  Knoxville Utils. Bd., 259 F.3d 452, 460 (6th Cir. 2001); Bowen-Hooks v. City of

  New York, 13 F. Supp. 3d 179, 203 (E.D.N.Y. 2014); Woods v. Lancaster Indep.

  Sch. Dist., 834 F. Supp. 2d 512, 516 (N.D. Tex. 2011); Felix v. City & Cnty. of

  Denver, 729 F. Supp. 2d 1243, 1250–51 (D. Colo. 2010).




                                          - 25 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 26 of 37 Pageid#: 3283




        “[T]he continuing violation theory does not eliminate the requirement that a

  plaintiff file a judicial action within ninety days of receipt of notice of the right to

  sue.” Brown v. Hartshorne Pub. Sch. Dist. No. 1, 926 F.2d 959, 962 (10th Cir.

  1991). The continuing violation doctrine, which tolls the statute of limitations for

  filing a claim with the EEOC, is meant to ensure “that meritorious discrimination

  claims are not pretermitted because the claimant needed to experience a pattern of

  repeated acts before she could be expected to realize that the individual acts were

  discriminatory in nature.” Loubriel v. Fondo del Seguro del Estado, 694 F.3d 139,

  144 (1st Cir. 2012).

               This purpose would not be served by extending the 90-day
        filing period. . . . By the time that she receives a right-to-sue notice, a
        claimant is necessarily aware of the defendant’s discriminatory
        conduct; she has by then already recognized the occurrence of
        discrimination and filed her administrative claim.

  Id.; see also Gibbs v. Gen. Motors Corp., 104 F. App’x 580, 582 (7th Cir. 2004)

  (unpublished) (“Gibbs cannot avail herself of the continuing-violation doctrine

  because she obviously believed that the time-barred acts were discriminatory when

  she filed EEOC charges in early 2001.”).

        The Town asserts several grounds in support of its Motion with respect to

  Kelly’s retaliation claim. It first contends that Kelly cannot now complain about

  incidents he raised in his first two EEOC charges because he did not timely sue on

  those charges, and those claims are now time-barred. This argument only goes to


                                           - 26 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 27 of 37 Pageid#: 3284




  the constructive discharge claim; the other alleged adverse actions — failure to

  give a deserved pay raise and failure to make a severance payment — would have

  occurred only after Kelly had filed his second charge with the EEOC and formed

  the basis of his third charge, on which he timely filed suit.

         The Town also argues that Kelly has failed to prove the existence of any

  adverse action.    Finally, the Town contends that Kelly has not established a

  genuine issue of fact as to whether the purported adverse actions occurred because

  of Kelly’s protected activity, the filing of his EEOC charges.

         The final argument is the most compelling. Even if Kelly has established

  that his work environment was so objectively intolerable that he had no choice but

  to resign, the record is virtually devoid of evidence tying Council members’

  treatment of him to his EEOC charges.             Based on Kelly’s evidence, Lowe,

  Humphreys, Patterson, and Craig treated him poorly before he filed his EEOC

  charges, and they continued to treat him poorly after he filed his charges. They did

  so for their own reasons, such as Humphreys’ private business concerns about his

  bed and breakfast and Patterson’s and Craig’s political agendas pertaining to the

  Meadows development. Indeed, there are so few details and dates set forth in the

  record that it is difficult to even discern which conduct occurred before Kelly filed

  his charges and which incidents occurred after he began engaging in protected

  activity.   Testimony by Kelly and Rosenbaum generally stating that Council


                                           - 27 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 28 of 37 Pageid#: 3285




  members’ behavior worsened after the EEOC charges is too vague and conclusory

  to raise a genuine issue of material fact. On the record before the court, no

  reasonable jury could conclude that any constructive discharge which may have

  occurred would not have happened but for Kelly’s protected activity under the

  ADA.

         Kelly fares no better with respect to his other alleged adverse actions. He

  resigned as Town Manager in April, before the budget process for the coming year.

  Any complaint that he did not receive a raise for the 2018-2019 fiscal year is

  nonsensical, as he no longer worked for the Town during that year.             If his

  complaint is that the budget that was proposed just prior to his departure should

  have included a raise for him, that argument also falls flat, as he had announced his

  resignation several weeks before the budget was adopted. And if he contends he

  should have received a raise in the prior 2017-2018 fiscal year, the denial of such a

  raise could not have been retaliatory because the decision would have been made

  by July 2017, nearly three months before he filed his first charge with the EEOC.

         The record further contains no evidence raising any inference that the Town

  decided not to give Kelly severance pay because he had filed EEOC charges. The

  record does not reveal that the Town Council ever voted on whether to issue Kelly

  a severance payment or even met to discuss his severance agreement. At most, the

  record suggests that some Town Council members believed he was not entitled to


                                          - 28 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 29 of 37 Pageid#: 3286




  any severance payment because he quit. Any suggestion that the Town would

  have given Kelly a severance payment but for his ADA-protected activity is pure

  speculation, which is insufficient to overcome a motion for summary judgment.

        Because Kelly has failed to establish a prima facie case of retaliation, it is

  unnecessary to proceed through the remainder of the burden-shifting analysis. I

  will grant the Town’s Motion as to Kelly’s ADA retaliation claim.

                          C. Failure to Accommodate Claim.

        The ADA requires an employer to “make reasonable accommodations for an

  applicant or an employee’s disability.” EEOC v. Fed. Express Corp., 513 F.3d

  360, 371 (4th Cir. 2008). A plaintiff claiming a failure to accommodate must

  establish that “(1) he suffered a disability; (2) his employer knew of the disability;

  (3) with reasonable accommodations, he was otherwise qualified to perform the

  essential functions of the job; and (4) his employer refused to make such

  reasonable accommodations.” Baker v. City of Chesapeake, 644 F. App’x 222,

  224 (4th Cir. 2016) (unpublished) (citing Wilson v. Dollar Gen. Corp., 717 F.3d

  337, 345 (4th Cir. 2013)). “Implicit in the fourth element is the ADA requirement

  that the employer and employee engage in an interactive process to identify a

  reasonable accommodation.” Haneke v. Mid-Atl. Capital Mgmt., 131 F. App’x

  399, 400 (4th Cir. 2005) (unpublished); see 29 C.F.R. § 1630.2(o)(3).




                                          - 29 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 30 of 37 Pageid#: 3287




        The Town contests the final element, asserting that it never denied Kelly the

  accommodations he says he requested, namely short breaks and walks. It also

  argues that Kelly is barred from asserting this claim because he did not specifically

  allege in his final EEOC charge that he requested and was refused the ability to

  take short breaks or walks. The Town further contends that Kelly has not produced

  sufficient evidence showing that he actually requested accommodations in the form

  of walks or short breaks.

        It is undisputed that Kelly did in fact take walks and breaks. While he

  worked long hours, it is further undisputed that he took vacations and attended

  conferences. Individual Council members may have criticized him from time to

  time for leaving Town Hall, but he apparently did so anyway.            There is no

  evidence that he was ever disciplined for doing so. The Town did not refuse him

  this accommodation.

        Kelly’s evidence does not paint the picture of an ideal working environment,

  and Council members’ alleged behavior is certainly not a model of employee

  relations. But the ADA does not require elimination of stress and criticism, even

  for an employee with anxiety and high blood pressure.

        Kelly was the chief executive for the Town. His position of Town Manager

  was a political appointment, and he served under five elected officials, each with

  their own agendas. In this kind of position, stress and a precarious work-life


                                          - 30 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 31 of 37 Pageid#: 3288




  balance are likely unavoidable. While he only claims to have needed to take short

  breaks and walks to preserve his health, it is clear that what he really wanted was

  for Council members to be nicer to him, respect his decisions, and not bother him

  so much. These are not reasonable disability-related accommodation requests;

  they are general grievances about his supervisors. The undisputed evidence fails to

  create a genuine issue of material fact as to Kelly’s failure-to-accommodate claim.

  I will therefore grant the Town’s Motion as to this claim.

                             D. Breach of Contract Claim.4

        Virginia substantive law governs the plaintiff’s breach of contract claim

  brought pursuant to the court’s supplemental jurisdiction. Musselwhite v. Mid-Atl.

  Rest. Corp., 809 F. App’x 122, 127 (4th Cir. 2020) (unpublished) (citing South Atl.

  Ltd. P’ship of Tenn., L.P. v. Riese, 284 F.3d 518, 530 n.15 (4th Cir. 2002)). Under

  Virginia law, the elements of a breach of contract claim are: “(1) a legally

  enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or

  breach of that obligation; and (3) injury or damage to the plaintiff caused by the

  breach of obligation.” Navar, Inc. v. Fed. Bus. Council, 784 S.E.2d 296, 299 (Va.

  2016) (internal quotation marks and citations omitted).


        4
             Because I have granted summary judgment as to Kelly’s ADA claims, which
  provide the basis for federal question jurisdiction, I could decline to exercise
  supplemental jurisdiction over the state law breach of contract claim. 28 U.S.C.
  § 1367(c)(3). In the interest of judicial efficiency, however, I will retain supplemental
  jurisdiction over Count V.
                                            - 31 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 32 of 37 Pageid#: 3289




        “A contract will be enforced if its obligations are reasonably certain.” R.K.

  Chevrolet, Inc. v. Hayden, 480 S.E.2d 477, 480 (Va. 1997). “Even if some terms

  of a contract are uncertain, it may be read in the light of the surrounding

  circumstances, and, if from such reading, its meaning may be determined, the

  contract will be enforced.” Id. “Further, when the entire agreement has not been

  reduced to writing, parol evidence is admissible, not to vary or contradict the terms

  of the written instrument, but to show other facts agreed upon in order to establish

  the parties’ entire contract.” Id.

        “It is elementary that mutuality of assent — the meeting of the minds of the

  parties — is an essential element of all contracts.” Phillips v. Mazyck, 643 S.E.2d

  172, 175 (Va. 2007) (citations omitted). “Until the parties have a distinct intention

  common to both and without doubt or difference, there is a lack of mutual assent

  and, therefore, no contract.” Id. (citations omitted).

        The first question with respect to Kelly’s breach of contract claim is whether

  Kelly and the Town ever executed a separate written employment contract aside

  from the summary set forth in the September 2006 meeting minutes. The evidence

  on that point is clearly in dispute. That factual issue alone is sufficient to avoid

  summary judgment.

        The Town focuses on the “not successful” phrase in the meeting minutes. It

  argues that Kelly’s service as Town Manager was successful given that he served


                                           - 32 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 33 of 37 Pageid#: 3290




  in that role for twelve years. It further argues that Kelly’s interpretation of the

  severance term — that he is entitled to a severance payment regardless of why his

  employment ends — renders the phrase “not successful” meaningless. The Town

  also contends that there was no meeting of the minds as to the meaning of the

  phrase “not successful,” and the severance provision is therefore void.

        But if there was in fact a separate, formal employment contract executed by

  the parties, then the meeting minutes are merely parol evidence as to the meaning

  of that contract.   The severance provision in the draft employment contract

  produced by Kelly is unambiguous — neither party contends otherwise. When a

  contract is unambiguous, we do not look to parol evidence to determine its

  meaning. Robinson-Huntley v. George Washington Carver Mut. Homes Ass’n, 756

  S.E.2d 415, 429 (Va. 2014).

        Kelly has produced evidence of a separate signed employment contract and

  what it said. The evidence consists of (1) his own testimony that Lois Humphreys

  signed the contract and intended to place it in the vault, (2) an unsigned draft

  contract printed on paper that he routinely used around the time the contract would

  have been executed, but that he no longer uses, and (3) the meeting minutes, which

  plainly indicate that the parties agreed to a severance term. This is enough to send

  his breach of contract claim to a jury. While the best evidence rule generally

  requires the production of the original writing itself rather than other evidence


                                         - 33 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 34 of 37 Pageid#: 3291




  about its contents, Federal Rule of Evidence 1004(a) provides an exception where

  “all the originals are lost or destroyed, and not by the proponent acting in bad

  faith.” There is no indication that Kelly lost or destroyed the original employment

  contract in bad faith. “As with all other issues of fact, the trier of fact determines

  whether the asserted original ever existed and whether the other evidence

  accurately reflects the original’s contents.” Klopman v. Zurich Am. Ins. Co. of Ill.,

  233 F. App’x 256, 258 (4th Cir. 2007) (unpublished).

        To the extent Kelly relies on the meeting minutes, he does so as a fallback

  position. His stance is that there was a formal written employment contract, but

  should the jury disagree and find that there was no formal contract, then the

  minutes serve as a memorialization of the parties’ agreement. Thus, the court will

  only need to discern the meaning of the phrase “not successful” if the finder of fact

  finds that the purported written employment contract signed by Lois Humphreys

  never existed.

        The Town argues that the Town Council which voted on Kelly’s terms of

  employment in 2006 did not have the authority to bind a future Town Council to a

  severance obligation. The Town points to Dillon’s Rule, which provides that a

  town council possesses “only those powers that are (1) expressly granted by the

  General Assembly, (2) necessarily or fairly implied from those express powers,

  and (3) essential to the declared objects and purposes of the municipality.”


                                          - 34 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 35 of 37 Pageid#: 3292




  Dumfries-Triangle Rescue Squad, Inc. v. Bd. of Cnty. Supervisors of Prince

  William Cnty., 849 S.E.2d 117, 120 (Va. 2020) (internal quotation marks and

  citations omitted). The General Assembly has granted local governing bodies all

  powers

        pertinent to the conduct of the affairs and functions of the municipal
        government, the exercise of which is not expressly prohibited by the
        Constitution and the general laws of the Commonwealth, and which
        are necessary or desirable to secure and promote the general welfare
        of the inhabitants of the municipality and the safety, health, peace,
        good order, comfort, convenience, morals, trade, commerce and
        industry of the municipality and the inhabitants thereof, and the
        enumeration of specific powers shall not be construed or held to be
        exclusive or as a limitation upon any general grant of power, but shall
        be construed and held to be in addition to any general grant of power.

  Va. Code Ann. § 15.2-1102. The General Assembly has specifically given local

  government entities the power to appoint officers and hire employees so long as

  that appointment is without a definite term. Va. Code Ann. § 15.2-1503. The

  Abingdon Town Charter also expressly provides for the appointment of a town

  manager.     Town of Abingdon Charter § 4.2, available at https://law.lis.

  virginia.gov/charters/abingdon/ (last visited Sept. 3, 2021).

        The Town asserts that the foregoing statutory grants of authority necessarily

  and fairly imply the authority to pay and provide benefits for town managers. It

  contends, however, that “the authority of one council to bind the Town and a future

  council to severance payments for appointees and employees who leave the



                                          - 35 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 36 of 37 Pageid#: 3293




  Town’s employ cannot be said to be necessarily or fairly implied” from these

  express grants of authority. Mem. Supp. Mot. Summ. J. 25–26, ECF No. 63.

         The Town cites ACA Financial Guaranty Corp. v. City of Buena Vista, 917

  F.3d 206 (4th Cir. 2019), for the proposition that “agreements subject to future

  appropriations by future governing bodies are not enforceable.” Mem. Supp. Mot.

  Summ. J. 26, ECF No. 63. The ACA case is readily distinguishable. It involved

  ongoing rent payments, and the agreement at issue specifically stated that the

  payments were subject to future annual appropriations decisions. The case makes

  no mention of Dillon’s Rule.

         I find that the legislative grant of authority to appoint officers such as town

  managers necessarily and fairly implies the power to compensate them for their

  work. Compensation packages routinely include not just basic salaries but health

  insurance, retirement plans, and various other benefits, including severance

  packages. The asserted severance agreement between the Town and Kelly does

  not violate Dillon’s Rule. I will deny the Motion for Summary Judgment as to

  Kelly’s breach of contract claim.5




         5
            The plaintiff has filed a motion seeking to exclude the defendant’s disclosed
  vocational and rehabilitation expert witness. Because it is not apparent that this expert’s
  testimony would be relevant to the breach of contract claim, I will deny this motion as
  moot, on the assumption that this expert will not testify.
                                            - 36 -
Case 1:19-cv-00032-JPJ-PMS Document 82 Filed 09/07/21 Page 37 of 37 Pageid#: 3294




                                         III.

        For the foregoing reasons, it is ORDERED that the Motion for Summary

  Judgment, ECF No. 62, is GRANTED IN PART and DENIED IN PART. The

  Motion is granted as to Counts II and III. The Motion is denied as to Count V,

  which will procced to jury trial. It is further ORDERED that Plaintiff’s Motion to

  Exclude Defendant’ Expert Witness, ECF No. 64, is DENIED as moot.


                                                 ENTER: September 7, 2021

                                                 /s/ JAMES P. JONES
                                                 Senior United States District Judge




                                        - 37 -
